Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 11, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karishma NPL (“Fusion of Skin Color Detection and Background Subtraction for Hand Gesture Segmentation”) in view of Zhang et al. (US 20200364868 A1).
Regarding claim 1, Karishma et al. teaches image segmentation code configured to cause the at least one hardware processor to segment an image of a person's hand from an input image (see page 1836, col. 1, 1st para; “Hand Detection includes Segmentation and Edge Detection. After segmenting the hand gestures, an edge traversal algorithm is applied on the segmented hand contour for removal of unwanted background noise”) by extracting the person's hand from the input image (see page 1836, col. 1, 2nd para; “In Gesturer Localization, the person who is performing the gestures is extracted from the rest of the visual image scene [7]. Appearance based static method includes finding target region from the intensity image that includes data descriptive of a hand” see also page 1837, section II; “To extract the hand from the image, foreground image is decomposed into H , S and V planes. The following threshold is imposed on each plane to extract skin regions like hand, head and the rest body parts”) such that an illuminance is removed from the input image (see page 1838 col. 2; “segmentation methods implemented are shown in the table (1). Compared with the previous approaches, our proposed algorithm is illumination invariant, skin color and shadow insensitive. It is applicable to even skin color backgrounds to obtain data descriptive of hand to a considerable extent” Table 1, Fig. 6 and 8; “Illumination invariant and applicable to complex background, but sensitive to skin color.”); post processing code configured to cause see page 1836, col.1 1st para; “Hand Detection includes Segmentation and Edge Detection. After segmenting the hand gestures, an edge traversal algorithm is applied on the segmented hand contour for removal of unwanted background noise” see also 2. Last paragraph; “Segmentation handles the challenges of vision based system such as skin color detection, complex background removal and variable lighting condition”); and classification code configured to cause the at least one processor to classify the segmented image in which the at least one edge has been smoothed  according to at least one predefined pose (see Fig. 1; classification, page 1835, col. 2, last para; “Appearance based hand gesture representation methods are broadly classified into two major subcategories i.e. 2D static model based methods and motion based methods [3]. The generalized block diagram of appearance based static approach is as shown in the fig 1”). Additionally, Karishma teaches Human Computer Interaction based on computer control gestures (Abstract; computer algorithms as represented in figs. 1-2; figs. 3a-c), but does not expressly disclosed as further claimed, but Zhang et al. teach an apparatus comprising (see para [0112]; “data processing apparatus”): at least one memory configured to store computer program code; and at least one hardware processor configured to access said computer program code and operate as instructed by said computer program code, said computer program code including (see para [011]; “As shown in FIG. 10, a computing device 1000 may include at least one or more of: one or more processors 1010, one or more memories 1020, one or more communications interfaces 1030, one or more storage devices 1040, and one or more interconnecting buses 1050” see also para [0114]; “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only storage area or a random-access storage area or both. Elements of a computer (including a server) include one or more processors for executing instructions and one or more storage area devices for storing instructions and data”): comprising a hand tremor (see para [0005]; “In some implementations, the type of tremor includes a hand position of the subject”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Zhang et al. in order to facilitate determining a pose of hand tremor by determining a frequency of tremor of the subject and diagnose a variety of conditions, such as multiple sclerosis, stroke, and Parkinson's disease (para [0027]). 
Regarding claim 3, the rejection of claim 1 is incorporated herein.  Karishma in the combination further teach wherein the image segmentation code is further configured to cause the at least one hardware processor to segment the image of the person's hand by extracting the person's hand from the input image such that a background, other than the person's hand, is removed from the input image (see table 1. Approach 5; page 1836 col.1 1st para; “Hand Detection includes Segmentation and Edge Detection. After segmenting the hand gestures, an edge traversal algorithm is applied on the segmented hand contour for removal of unwanted background noise. Feature Extraction is used to calculate particular dimensions that capture the bulk of variation in the image data. Features that do not contribute towards predicting the response are discarded” see also col. 2, 4th para; “Segmentation handles the challenges of vision-based system such as skin color detection, complex background removal and variable lighting condition. Efficient segmentation is the key of success towards any gesture recognition”).  
Regarding claim 5, the rejection of claim 1 is incorporated herein.  Karishma in the combination further teach wherein the segmented image comprises a mask of the person's hand from the input image (see Fig. 2) such that a background of the input image and an illuminance of the input image are removed from the input image (Table 1. Fig.6-8; “Illumination invariant and applicable to complex background, but sensitive to skin color…. Applicable to static complex background, but illumination variant and shadow sensitive”).  
Regarding claim 11, the scope of claim 11 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 13, the rejection of claim 11 is incorporated herein.  Karishma in the combination further teach wherein segmenting the image of the person's hand further comprises extracting the person's hand from the input image such that a background, other than the person's hand, is removed from the input image (see page 1836, col. 1, 1st para; “After segmenting the hand gestures, an edge traversal algorithm is applied on the segmented hand contour for removal of unwanted background noise. Feature Extraction is used to calculate particular dimensions that capture the bulk of variation in the image data” see also 3rd para; “In Gesturer Localization, the person who is performing the gestures is extracted from the rest of the visual image scene”).  
Regarding claim 20, the scope of claim 20 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim1 is equally applicable here.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karishma and Zhang et al. as applied to claims above, and further in view of Sankarasubramaniam et al.  (US 20120119984 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Karishma and Zhang et al. as a whole does not teach as further claimed, but
 	Sankarasubramaniam et al. teach wherein the at least one predefined pose further comprises any of a finger tapping and a pronation-supination movement of the person's hand (see para [0018]; discloses “In particular, FIG. 2 illustrates a pointing gesture or pose 22A, a handshake pose 22B, an open palm pose 22C”, the system 20 may be configured to additionally or alternatively recognize “any of the variety of other hand poses or gestures”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Sankarasubramaniam in order to personalized hand poses and to associate commands with the custom input hand poses (see para [0018]).
Regarding claim 12, the rejection analysis of claim 2 is equally applicable here.

Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karishma and Zhang et al. as applied to claims above, and further in view of Krieger (US 20200194117 A1).
Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Karishma and Zhang et al. as a whole does not teach as further claimed, but
see para [0016]; “wherein the automated skin segmentation model is a segmentation network (e.g., a U-Net-based model) trained using a manually segmented dataset of images that includes a plurality of images that each depict an exposed human abdominal region”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Krieger in order to generate a formatted image to the automated skin segmentation model and label at least a portion of 3D model as corresponding to skin based on the mask (see para [0016]).
Regarding claim 17 the rejection analysis of claim 7 is equally applicable here.

Claims 8-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karishma, Zhang et al. and Krieger as applied to claims above, and further in view of Ozdemir (US 20190122073 A1) cited on IDS
Regarding claim 8, the rejection of claim 7 is incorporated herein.  Krieger in the combination further teaches wherein the UNet segmentation network comprises data trained by manually labeled masks (see para [0016]; “a mask indicating which portions of the image correspond to skin”). However, the combination of Karishma, Zhang et al. and Krieger as a whole fails to teach the further claimed, but Ozdemir teaches at least one set of data augmentation techniques including any of histogram equalization, Gaussian blurring, rotation, and zoom techniques (see para [0045]; “the system and method performs randomized data augmentation by zooming (random scale factor between 0.9 and 1.1), translating (random translation factor between [−3, 3] pixels in x and y axes of the image coordinate system), flipping between left and right, and rotating (random rotation factor between [−20, 20] degrees) training slices before inputting the data into the neural network for training”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Ozdemir in order to generalize performance and to illustrate segmentation model i.e. performance on unseen data (see para [0045]).
Regarding claim 9, the rejection of claim 7 is incorporated herein.  Ozdemir in the combination further teach wherein the classification code is further configured to cause the at least one hardware processor to classify the segmented image according to a convolutional neural network (CNN) (see para [0054]); “For the final identification task as shown in the process block 360, the system and method provides a novel 3D convolutional neural network (CNN)”). 
Regarding claim 10, the rejection analysis of claim 9 is equally applicable here.
Regarding claim 18, the rejection analysis of claim 8 is equally applicable here.
Regarding claim 19, the rejection analysis of claim 9 is equally applicable here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668